Citation Nr: 0333006	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-03 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of Bell's 
palsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision by the RO in Boston, 
Massachusetts which denied service connection for PTSD and 
for residuals of Bell's palsy. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law during the pendency of this appeal.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  The VCAA 
requires that the veteran be notified of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate his claims.  As 
part of that notice, VA must claimants of which portion of 
that information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that the notice requirements of 
§ 5103(a) are not met unless VA can point to a specific 
document in the record).

The veteran has not received the specific notice prescribed 
by 38 U.S.C.A. § 5103(a) (West 2002) and Quartuccio, supra.

Moreover, it appears that there are additional pertinent 
medical records that are not on file, including records from 
the Fallon Clinic dated since 1998, and records from the 
Worcester, Massachusetts Vet Center dated since 1996.  Such 
records must be obtained prior to appellate review.  
38 U.S.C.A. § 5103A (West 2002).  Ongoing medical records 
should also be obtained.  Id.; Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2003).

On a VA cranial nerve examination in September 2001, the 
examiner reported a diagnosis of, "Right eye pain status 
post-traumatic encephalopathy with post-traumatic eye pain by 
history which is not confirmed by prior report to a previous 
doctor who diagnosed this as analgesic rebound headaches."  
It is unclear whether the examiner found a current disability 
related to a disease or injury in service.

VA examination and treatment records from recent years 
include, among various diagnoses, a diagnosis of PTSD said to 
be related to the veteran's Vietnam service experiences.  
However, these records do not show the specific stressor or 
stressors that served as the basis for the diagnosis.  There 
is currently no credible supporting evidence for any claimed 
stressor.  Credible supporting evidence of the claimed 
stressors or evidence that he served in combat is needed to 
establish service connection for PTSD.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994); 38 C.F.R. § 3.304(f) 
(2003).  

The file indicates there is a further VA duty to assist the 
veteran in developing facts pertinent to the claim.  The 
Board finds that VA has an additional duty to assist the 
veteran in attempting to verify his reported in-service 
stressors.  The RO should attempt to verify the veteran's 
reported stressors with the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should provide the veteran 
with a VCAA notice letter regarding his 
claims for service connection for PTSD 
and residuals of Bell's palsy.

2.  The RO should attempt to obtain 
records of the veteran's treatment for 
residuals of Bell's palsy or PTSD at the 
Worcester, Massachusetts Vet Center since 
January 1996, from the Fallon Clinic 
dated since January 1998, and VA 
outpatient treatment records dated since 
April 2001.

3.  The RO should forward the veteran's 
February 2002 report of stressors (along 
with copies of his service personnel 
records and any other relevant evidence) 
to U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), and 
request that organization investigate and 
attempt to furnish credible supporting 
evidence for the alleged stressors.  
USASCRUR should also be asked to provide 
credible supporting evidence that Dennis 
Cole was killed on April 25, 1967; and 
any relevant unit histories.

4.  The RO should schedule the veteran 
for a VA psychiatric examination to 
diagnose or rule out PTSD, in accordance 
with the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Prior to the 
examination, the claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the examiner's report or 
in an addendum to that report.  

If PTSD is diagnosed, the doctor should 
identify the stressors supporting the 
diagnosis.

5.  The RO should ask the examiner who 
conducted the September 2001 cranial 
nerve examination to review the claims 
folder and clarify whether it is at least 
as likely as not (50 percent possibility 
or more) that the veteran has any current 
residuals of Bell's palsy or disability 
of the right eye that arose from a 
disease or injury in service.  The 
examiner should provide a reason for any 
opinions.  If the examiner is not 
available, another physician may furnish 
the necessary opinion.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claims for service 
connection for PTSD and for residuals of 
Bell's palsy.  If the claims are denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


